UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3726 DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farrgher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York Tax Exempt Bond Fund, Inc. February 28, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments100.3% Rate (%) Date Amount ($) Value ($) New York99.4% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 11/15/17 a Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 11/15/17 a Austin Trust (Series 1107) Non-recourse (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 9/15/28 b,c Build New York City Resource Corporation, City University of New York - Queens College, Revenue (Q Student Residences, LLC Project) 6/1/38 Build New York City Resource Corporation, City University of New York - Queens College, Revenue (Q Student Residences, LLC Project) 6/1/43 Hempstead Local Development Corporation, Revenue (Molloy College Project) 7/1/29 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 2/15/47 JPMorgan Chase Putters/Drivers Trust (Series 3803) Non-recourse (New York State Dormitory Authority, Revenue (The Rockefeller University)) 7/1/18 b,c JPMorgan Chase Putters/Drivers Trust (Series 4355-1) Non-recourse (New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects)) 6/15/21 b,c JPMorgan Chase Putters/Drivers Trust (Series 4355-2) Non-recourse (New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects)) 6/15/21 b,c JPMorgan Chase Putters/Drivers Trust (Series 4376) Non-recourse (New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose)) 2/15/21 b,c JPMorgan Chase Putters/Drivers Trust (Series 4378) Non-recourse (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) 6/15/21 b,c Long Island Power Authority, Electric System General Revenue 5/1/33 Long Island Power Authority, Electric System General Revenue 9/1/34 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 9/1/25 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 11/15/27 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 11/15/30 Metropolitan Transportation Authority, Transportation Revenue 11/1/27 Metropolitan Transportation Authority, Transportation Revenue 11/15/28 Metropolitan Transportation Authority, Transportation Revenue 11/15/36 Metropolitan Transportation Authority, Transportation Revenue 11/15/40 Metropolitan Transportation Authority, Transportation Revenue 11/15/41 Metropolitan Transportation Authority, Transportation Revenue 11/15/43 Metropolitan Transportation Authority, Transportation Revenue 11/15/44 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 7/1/43 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 7/1/43 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 6/1/27 New York City, GO 11/1/19 New York City, GO 4/1/20 New York City, GO 4/1/20 New York City, GO 8/1/20 New York City, GO 8/1/21 New York City, GO 8/1/23 New York City, GO 9/1/25 New York City, GO 8/1/27 New York City, GO 3/1/29 New York City, GO 8/1/29 New York City, GO 8/1/30 New York City, GO 8/1/31 New York City, GO 8/1/32 New York City, GO 10/1/32 New York City, GO (Insured; AMBAC) 8/1/16 New York City, GO (Prerefunded) 4/1/15 a New York City Educational Construction Fund, Revenue 4/1/26 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 3/1/31 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 7/1/28 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8/1/28 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 1/1/16 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 1/1/18 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/26 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/31 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/34 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/40 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/40 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 6/15/44 New York City Transitional Finance Authority, Building Aid Revenue 7/15/40 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 7/15/22 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 1/15/24 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 7/15/27 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 11/1/22 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 11/1/26 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 8/1/30 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 2/1/33 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 2/1/36 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 4/1/31 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Insured; AMBAC) 11/15/18 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6/1/35 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 11/15/44 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 9/15/40 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 11/15/44 c New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 7/1/16 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 1/15/25 New York State Dormitory Authority, Mortgage Hospital Revenue (Hospital for Special Surgery) (Collateralized; FHA) 8/15/34 New York State Dormitory Authority, Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) 7/1/37 New York State Dormitory Authority, Revenue (Columbia University) 7/1/19 New York State Dormitory Authority, Revenue (Columbia University) 7/1/20 New York State Dormitory Authority, Revenue (Columbia University) 7/1/21 New York State Dormitory Authority, Revenue (Columbia University) 7/1/23 New York State Dormitory Authority, Revenue (Cornell University) 7/1/37 New York State Dormitory Authority, Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 7/1/16 New York State Dormitory Authority, Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 7/1/20 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 7/1/36 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 7/1/20 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 7/1/28 d New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 2/15/23 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 7/1/26 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 7/1/25 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Insured; National Public Finance Guarantee Corp.) 7/1/27 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 7/1/27 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 7/1/25 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 7/1/26 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 7/1/17 a New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5/1/18 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5/1/37 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5/1/37 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/29 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/37 New York State Dormitory Authority, Revenue (Pratt Institute) 7/1/34 New York State Dormitory Authority, Revenue (Pratt Institute) 7/1/39 New York State Dormitory Authority, Revenue (Pratt Institute) 7/1/44 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Prerefunded) 7/1/18 a New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 7/1/38 New York State Dormitory Authority, Revenue (Teachers College) 3/1/24 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 8/15/30 New York State Dormitory Authority, Revenue (The New School) 7/1/30 New York State Dormitory Authority, Revenue (The Rockefeller University) 7/1/38 New York State Dormitory Authority, Revenue (The Rockefeller University) 7/1/40 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 2/15/22 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 3/15/31 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 8/15/36 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 2/15/39 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 2/15/19 a New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 2/15/19 a New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 2/15/19 a New York State Dormitory Authority, State Sales Tax Revenue 3/15/23 New York State Dormitory Authority, State Sales Tax Revenue 3/15/44 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5/15/29 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 4/1/34 e New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 8/1/32 e New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 6/15/21 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 6/15/24 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 8/15/37 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) (Green Bonds) 11/15/31 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 11/15/17 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 9/15/18 New York State Mortgage Agency, Mortgage Revenue 4/1/28 New York State Thruway Authority, General Revenue 1/1/42 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/25 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/21 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/26 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/27 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/18 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) (Prerefunded) 10/1/15 a New York State Urban Development Corporation, Service Contract Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/20 10,000,000 11,188,800 New York State Urban Development Corporation, State Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.70 4/1/20 20,000,000 22,698,800 Niagara Falls City School District, COP (High School Facility) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/19 3,250,000 3,296,475 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 15,000,000 18,077,550 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 10,000,000 11,548,800 Port Authority of New York and New Jersey (Consolidated Bonds, 178th Series) 5.00 12/1/24 4,465,000 5,318,172 Port Authority of New York and New Jersey (Consolidated Bonds, 183rd Series) 5.00 12/15/26 5,000,000 6,087,750 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/32 4,100,000 4,672,196 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 5,000,000 5,915,650 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 5,000,000 6,030,850 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 2,025,000 2,345,396 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/31 2,370,000 2,683,456 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 13,000,000 11,862,370 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.38 1/1/16 5,000,000 a 5,220,600 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 10,540,000 a 13,206,304 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 5,000,000 6,099,550 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 1/1/28 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 11/15/28 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 11/15/30 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 11/15/33 TSASC, Inc. of New York, Tobacco Settlement Asset-Backed Bonds 6/1/26 TSASC, Inc. of New York, Tobacco Settlement Asset-Backed Bonds 6/1/42 Utility Debt Securitization Authority of New York, Restructuring Bonds 12/15/41 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/21 U.S. Related.9% A.B. Won International Airport Authority of Guam, General Revenue 10/1/43 Guam, Hotel Occupancy Tax Revenue 11/1/26 Guam Waterworks Authority, Water and Wastewater System Revenue (Prerefunded) 7/1/15 a Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 7/1/15 Total Investments (cost $1,109,645,854) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Collateral for floating rate borrowings. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, these securities were valued at $83,464,859 or 7.0% of net assets. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate securityinterest rate subject to periodic change. At February 28, 2015, net unrealized appreciation on investments was $94,892,282 of which $97,572,819 related to appreciated investment securities and $2,680,537 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 1 - Level 2 - Other Unadjusted Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds+ - 1,204,538,136 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 20, 2015 By: /s/ James Windels James Windels Treasurer Date: April 20, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
